45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Michael RANKINS, Petitioner.
No. 94-8034.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 22, 1994.

On Petition for Writ of Mandamus.  (CA-92-1255-JFM)
Michael Rankins, Petitioner Pro Se.
PETITION DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
This case arises from a 42 U.S.C. Sec. 1983 (1988) action filed by Michael Rankins.  Rankins filed a petition for writ of mandamus requesting that this Court compel the district court to act on his discovery motions and a motion for appointment of counsel.  Because the district court has acted, his petition is moot.  Although we grant his motion to proceed in forma pauperis, we dismiss his petition for mandamus as moot.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED